 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                         Plaintiff,
                                                            NO. C17-0891RSL
10
                   v.

11
      SCOTT ALAN ANDERSON,                                  ORDER EXTENDING DISCOVERY
                                                            DEADLINE
12
                         Defendant.

13

14
           This matter comes before the Court on plaintiff’s unopposed “Motion to Extent [sic] Time
15
     for Defendant to Answer Plaintiffs [sic] Discovery.” Dkt. # 36. The motion is GRANTED. The
16
     discovery deadline is hereby extended to November 6, 2018. All other case management
17

18   deadlines remain unchanged.

19

20         Dated this 24th day of October, 2018.
21
                                             A
22                                           Robert S. Lasnik
                                             United States District Judge
23

24

25

26

27
     ORDER EXTENDING DISCOVERY
28   DEADLINE - 1
